           Case 1:20-cv-11025-VEC Document 30 Filed 02/26/21 Page 1 of 1
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 2/26/2021
 ------------------------------------------------------------ X
 TEAM 125, INC.,                                              :
                                                              :
                                              Plaintiff,      :
                                                              :      20-CV-11025 (VEC)
                            -against-                         :
                                                              :           ORDER
 UNITED STATES AVIATION                                       :
 UNDERWRITERS, INC. AND EASTERN                               :
 AIRLINE, LLC,                                                :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 20, 2021, Defendant Eastern Airlines, LLC moved to dismiss the

Complaint as against Defendant Eastern Airlines, LLC (Dkt. 14);

        WHEREAS on January 21, 2021, the Court ordered Plaintiff to either oppose

Defendant’s motion to dismiss or amend its Complaint in response to Defendant’s Motion (Dkt.

16); and

        WHEREAS on February 25, 2021, Plaintiff filed an Amended Complaint (Dkt. 27);

        IT IS HEREBY ORDERED that Defendant Eastern Airlines, LLC’s motion to dismiss is

DENIED as moot. Defendants must respond to Plaintiff’s Amended Complaint not later than

March 18, 2021. The Clerk of is respectfully requested to terminate the open motion at Dkt. 14.



SO ORDERED.
                                                            _________________________________
                                                                _____________________________
Date: February 26, 2021                                                      CAPRONI
                                                                  VALERIE CAPRON       NI
      New York, NY                                              United States District Judge
